      Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

TERI REINKEMEYER,                                    )
                                                     )
                      Plaintiff                      )
                                                     )
v.                                                   )      Case No.:
                                                     )
IRONHORSE DENTAL GROUP, LLC                          )
                                                     )
       Serve Registered Agent:                       )      JURY TRIAL DEMANDED
       Samuel Bowden                                 )
       5418 W. 161st Terr.                           )
       Stilwell, Kansas 66085                        )
                                                     )
                      Defendant.                     )

                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.

                                           COMPLAINT

       COMES NOW Plaintiff, Teri Reinkemeyer (“Plaintiff”), by and through the undersigned

counsel, and states and alleges the following against Defendant Ironhorse Dental Group, LLC

(“Defendant”).

                                   NATURE OF THE CLAIM

       1.      This action for legal and equitable relief arises under the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”) and Title VII of the Civil Rights Act of 1964

42 U.S.C. § 2000e et seq. (“Title VII”).

       2.      Plaintiff seeks all remedies from Defendant that are available to her under the

ADEA and Title VII, including compensatory and punitive damages, costs, reasonable attorneys’

fees, and equitable relief the Court deems warranted.
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 2 of 13




                                             PARTIES

       3.      Plaintiff Teri Reinkemeyer is, and, at all times relevant to the allegations in this

Complaint was, a resident and citizen of the State of Kansas.

       4.      At all times relevant to the allegations set forth herein, Plaintiff was employed by

Defendant.

       5.      Upon information and belief, Defendant is a limited liability company organized in

and doing business in the State of Kansas, including at the location where Plaintiff worked, 5321

151st Street, Leawood, Kansas 66224.

       6.      Upon information and belief, Defendant employs more than fifteen (15) persons

within the State of Kansas and, at all relevant times herein, was an “employer” within the meaning

of the ADEA and Title VII.

       7.      Defendant is an entity, and is thus incapable of acting on its own behalf and

therefore acts through agents. It is liable for the conduct of its agents, including but not limited to

the individuals named herein, acting within the course and scope of their employment and/or

agency, its own negligence, the acts of its employees and/or agents which it ratifies, injuries

incurred by employees and/or agents’ performance of its non-delegable duties, and acts its

employees and/or agents take by virtue of their agency or employment with Defendant.

       8.      Furthermore, during all times relevant to this Complaint, Dr. Rand was an

owner/manager of Defendant and acting directly in the interests of Defendant.

       9.      Because Dr. Rand was an agent, servant, proxy, alter-ego, and/or employee of

Defendant and was acting in the course and scope of his agency and/or employment at all times

relevant to the allegations in this Complaint, Defendant is liable for his acts.




                                                  2
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 3 of 13




        10.     At all times mentioned herein, each of Defendant’s employees referenced in this

Complaint were the agents, servants, and employees of Defendant who were all acting within the

course and scope of their employment and/or agency with Defendant.

                                   JURISDICTION AND VENUE

        11.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under federal laws: the ADEA and Title VII.

        12.     Jurisdiction is proper over Defendant because it transacted business in the State of

Kansas, and the discriminatory and wrongful acts alleged herein occurred in the State of Kansas.

        13.     Venue is proper in this Court as all or a substantial part of the alleged acts,

omissions and occurrences giving rise to the claims asserted occurred in Overland Park, Kansas,

at Defendant’s office location where Plaintiff worked, 5321 151st Street, Leawood, Kansas 66224.

                                   CONDITIONS PRECEDENT

        14.     On or about October 9, 2019, Plaintiff submitted a Charge of Discrimination

(“Charge”) regarding employment discrimination and retaliation to the Equal Employment

Opportunity Commission (“EEOC”). The EEOC assigned No. 563-2020-00089 to the Charge. A

true and correct copy of the Charge is attached hereto as Exhibit A and incorporated herein by

reference.

        15.     On or about July 17, 2020, the EEOC issued a Notice of Right to Sue concerning

Charge No. 563-2020-00089. A true and accurate copy of the Right to Sue Notice is attached

hereto as Exhibit B and is incorporated herein by reference.

        16.     This action has been timely filed with this Court, and Plaintiff has met all conditions

precedent to filing this action.




                                                  3
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 4 of 13




                                  FACTUAL ALLEGATIONS

       17.     Plaintiff was employed at Ironhorse Dental Group LLC for approximately 14 years,

until her wrongful termination in July 2019.

       18.     Plaintiff is a 57 year-old, Caucasian female.

       19.     Plaintiff worked as a dental assistant and scaler for Defendant.

       20.     Plaintiff was trained to handle most office responsibilities, including but not limited

to cleaning teeth, assisting with dental procedures, assisting with orthodontic procedures, assisting

with implant procedures, handling lab work, and managing front desk duties.

       21.     Plaintiff performed her job duties as expected and was a very good employee.

       22.     Dr. Rand Bowden (“Dr. Rand”) and his wife, Dr. Laura Bowden (“Dr. Laura”) co-

own the Ironhorse Dental practice with an office in Leawood, Kansas, and another in Louisburg,

Kansas. They run orthodontic and adult and pediatric dentistry practices out of their Leawood and

Louisburg, Kansas offices.

       23.     Dr. Rand and Dr. Laura employed and supervised approximately twenty

employees, including dentists and staff, across their two office locations.

       24.     Plaintiff was subjected to sexual harassment and/or a hostile work environment

based on sex continuously throughout her employment with Defendant.

       25.     Dr. Rand and his wife Dr. Laura are admitted “swingers.”

       26.     Throughout Plaintiff’s employment, Dr. Rand would routinely make inappropriate

sex-based comments in the office around colleagues and patients alike.

       27.     Plaintiff would not engage with Dr. Rand in his discriminatory sex-based

commentary, and would often say his comments were “not right,” pretend to ignore the upsetting

comments, and/or walk away if possible.



                                                 4
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 5 of 13




       28.     Approximately during the summer of 2018, the sexual harassment and/or hostile

work environment to which Plaintiff was subjected became even more severe and pervasive.

       29.     In approximately March or April 2019, at an office outing at a winery, Dr. Laura

kissed one of the younger employees and Dr. Rand was later seen groping the same employee.

       30.     Dr. Rand also told another younger employee that she was making him “hard.”

       31.     That employee approached Plaintiff and other co-workers to disclose what Dr.

Rand had said to her. Plaintiff suggested they leave the function, and Plaintiff left at that time.

       32.     The next morning, Plaintiff’s co-workers told her that a group of employees, along

with Drs. Rand and Laura, left the winery and proceeded to a bar, where Dr. Rand inappropriately

touched that same employee in several private areas of her body on the dance floor at the bar.

       33.     On a different occasion, Dr. Rand showed naked pictures of himself to another

employee.

       34.     Dr. Rand also openly displayed on his desk a picture of a woman wearing

undergarments, and told one of Plaintiff’s co-workers that he likes “[his] women” to be “thick”

like the woman in the picture.

       35.     In approximately spring 2019, Plaintiff assisted Dr. Rand with fillings on a patient

whom Plaintiff understood to be a friend of Drs. Rand and Laura. Dr. Rand and the patient were

interacting in a way that made them seem intimately familiar. At one point, the patient began

talking with Dr. Rand about her husband’s penis and the two laughed. Plaintiff felt highly

uncomfortable while assisting Dr. Rand under the circumstances.

       36.     After the appointment, Plaintiff asked the office manager not to schedule her to

assist Dr. Rand anymore because she felt so uncomfortable during the interaction.

       37.     However, the office manager continued to schedule Plaintiff to assist Dr. Rand



                                                  5
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 6 of 13




despite her request.

       38.     Thereafter, in spring 2019, a patient came in to see Dr. Rand for a dental exam.

After Plaintiff cleaned the patient’s teeth, Plaintiff went to Dr. Rand’s office to explain that the

patient requested to see him, specifically. Dr. Rand said, jokingly, “That’s too bad, tell your patient

that I’m too busy.” Plaintiff responded, also jokingly, “I’ll let the patient know.” Dr. Rand then

replied, “You better not, or I will punch you in your vagina!” Plaintiff was offended and

embarrassed by the very unexpected and unwelcome sex-based comment from her boss.

       39.     Plaintiff was also subjected to age discrimination by Dr. Rand, in particular since

the beginning of summer 2018, although Dr. Rand made several public discriminatory comments

about Plaintiff’s age, both before and since then.

       40.     For example, in August 2017, Plaintiff had a surgery and was out of the office for

approximately six weeks. During Plaintiff’s absence, Dr. Rand was telling her younger co-workers

that he thought it was a good thing she would be out for a while because she is “old” and “getting

up there” and he “can’t teach an old dog new tricks.” Dr. Rand further told Plaintiff’s co-worker

that he intended to cut back Plaintiff’s hours.

       41.     Beginning in January 2019, Defendant assigned Plaintiff to assist in its Louisburg

office several times per month.

       42.     Plaintiff, who lived a few minutes away from Defendant’s Leawood office, then

traveled to Louisburg approximately five to seven times each month.

       43.     On information and belief, Dr. Rand assigned Plaintiff to the Louisburg office with

the hope that she would become frustrated and quit.

       44.     Dr. Rand seemed to prefer working with younger workers in the Leawood office.

When Plaintiff would work in Louisburg, Dr. Rand typically remained in Leawood. When Plaintiff



                                                  6
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 7 of 13




worked in Leawood, Dr. Rand would sometimes travel to Louisburg.

       45.     In the spring of 2019, during the office’s morning preparation routine, Dr. Rand

played music very loudly. When patients were beginning to arrive, Plaintiff told him that the music

was too loud. Dr. Rand publicly embarrassed Plaintiff by yelling at her, “How f----ing old are you?

You think the music is too loud? You are so old!” in the presence of employees.

       46.     In the summer of 2019, Dr. Rand told two of Plaintiff’s co-workers that she was an

“old dinosaur” and further commented “out with the old and in with the new.”

       47.     Dr. Rand also said to another employee that Plaintiff’s “time [was] coming to an

end at the office” and he was going to fire Plaintiff due to her age.

       48.     While interviewing a candidate for an opening in the office, Dr. Rand mentioned to

the interviewee that he was planning to get rid of Plaintiff because he thought she was an “old

dinosaur.”

       49.     On July 18, 2019, Plaintiff had her performance review meeting with Dr. Rand.

       50.     Dr. Rand begin the review by telling Plaintiff that she was doing a great job, and

that all the patients and employees loved her.

       51.     He also said that Plaintiff was meeting all three of his desired attributes, because

she was “humble, hungry, and smart.”

       52.     He then requested that Plaintiff work a reduced schedule of two weeks on and two

weeks off per month.

       53.     Dr. Rand told Plaintiff that he was losing money because his Louisburg office and

the pediatric practice were not doing well.

       54.     He also told Plaintiff that if she would not agree to the reduced schedule, he would

have to fire Cindy Chu, another employee who was assigned to the pediatric business.



                                                  7
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 8 of 13




       55.     Dr. Rand told Plaintiff that Ms. Chu was allegedly “chasing away good employees,

and making coworkers and patients mad” and would have to be fired.

       56.     Plaintiff was aware that Ms. Chu was a single mother and did not wish to impact

Ms. Chu’s employment.

       57.     Plaintiff therefore asked if she could have some time to speak with her husband

about the proposed schedule change because it would impact their family’s finances. Dr. Rand

said that she could.

       58.     Plaintiff explained to Dr. Rand that she would be in New Orleans for the weekend

with her husband and would talk with him then. Dr. Rand then volunteered that he and Dr. Laura

would be traveling to New Orleans the following weekend to meet their “swinger friends.”

       59.     Dr. Rand then began telling Plaintiff, during her performance review meeting, how

he and his wife enjoy the “swinging lifestyle.”

       60.     He talked about how “freeing” it felt to go to “clothing optional” resorts, where he

and his wife would meet many interesting people of “all shapes and sizes.”

       61.     Dr. Rand then asked Plaintiff if she knew what the term “Hot Housewives” meant.

When Plaintiff told him she did not, Dr. Rand began to explain the term refers to “when older men

‘who can’t get it up anymore’ marry younger women and hire younger men to have sex with their

wives while they watch.”

       62.     Plaintiff felt extremely uncomfortable and offended by Dr. Rand’s unsolicited and

unwelcome sex-based comments and glanced at her watch, wondering when the sexually harassing

comments would cease and the meeting could conclude.

       63.     After Plaintiff discussed Dr. Rand’s proposed schedule transition with her husband,

Plaintiff sent Dr. Rand a text asking if he would consider having Plaintiff work three weeks each



                                                  8
       Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 9 of 13




month, with one week off.

        64.    On July 19, 2019, while Plaintiff was out of town on vacation, Dr. Rand replied to

Plaintiff’s text by communicating his decision to terminate her employment.

        65.    Plaintiff was shocked by her sudden termination because she had simply asked Dr.

Rand to consider an alternative proposal for her work schedule.

        66.    Dr. Rand had not previously given any indication that Plaintiff would be fired if

she did not agree to his initial proposal of working twice per week.

        67.    Conversely, Dr. Rand only suggested that he was contemplating firing Ms. Chu.

        68.    Dr. Rand’s stated reason for Plaintiff’s termination was that he needed Plaintiff to

work two weeks each month, and therefore he must let her go.

        69.    However, on information and belief, the true reason for Plaintiff’s termination of

employment was on the basis of her age.

        70.    Following Plaintiff’s termination, Ms. Chu remained employed.

        71.    As a result of Defendant’s discriminatory and harassing actions on the basis of

Plaintiff’s age and sex, Plaintiff has suffered and will continue to suffer lost wages and emotional

distress.

                                           COUNT I
                      Title VII Sex Discrimination & Sexual Harassment
                                 (Hostile Work Environment)
                                   (42 U.S.C. § 2000e et seq.)

     72.       Plaintiff incorporates by reference the allegations contained in every other

paragraph as though fully set forth herein.

     73.       During the course and scope of Plaintiff’s employment, Defendant’s

representatives, including but not limited to Dr. Rand, while acting within the course and scope of

their employment, engaged in a pattern and practice of intentional discrimination of Plaintiff based

                                                 9
      Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 10 of 13




on her female sex, in violation of Title VII.

    74.        The harassment and discrimination to which Defendant subjected Plaintiff was

sufficiently severe and pervasive that it had the purpose and effect of unreasonably interfering with

the terms, conditions, compensation, and privileges of Plaintiff’s employment, and creating an

intimidating, hostile and offensive working environment for Plaintiff.

    75.        The discriminatory and harassing conduct to which Plaintiff was subjected was

based on her female sex.

    76.        The sex-based discriminatory and harassing conduct described herein offended

Plaintiff, and would have objectively offended a reasonable person of the same sex in Plaintiff’s

position.

    77.        Management-level employees of Defendant, including but not limited to Dr. Rand

and Dr. Laura, knew or should have known of the sex discrimination described herein, and failed

to implement effective and appropriate procedures to stop and remedy the sex discrimination.

    78.        Dr. Rand, as an owner of Defendant’s dental practice and Plaintiff’s direct

supervisor, personally engaged in sexually harassing conduct that created a hostile work

environment for Plaintiff, based on sex.

    79.        Plaintiff’s sex was a motivating or determining factors in the decision of

Defendant’s management-level employees, including Dr. Rand, to engage in sexually harassing

behavior toward Plaintiff, including but not limited to making offensive, unwelcome, and

unprofessional sexually suggestive comments to Plaintiff during her employee review meeting.

    80.        The hostile work environment to which Defendant subjected Plaintiff based on sex

directly and proximately caused, and will continue to cause, Plaintiff to suffer damages, including

but not limited to lost wages and emotional distress.



                                                 10
      Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 11 of 13




     81.        Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

     82.        At all times referenced herein, the above-referenced perpetrators were agents,

servants and employees of Defendant, and were at all times acting within the course and scope of

their employment, and/or their actions were expressly authorized by Defendant, thus making

Defendant liable under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count I

of her Complaint, for a finding that she has been subjected to unlawful discrimination as prohibited

by 42 U.S.C. 2000 et seq., for an award of compensatory and punitive damages, pre-judgment and

post-judgment interest, as provided by law, for her costs expended, for reasonable attorneys’ fees

and for such other and further relief as this Court deems just and proper, including equitable relief.

                                           COUNT II
                                   ADEA – Age Discrimination
                                      (29 .S.C. § 621, et seq.)

     83.        Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

     84.        Plaintiff, at the age of 57, is within the protected age class.

     85.        As a result of her age, Defendant discriminated against and took adverse actions

against Plaintiff, in ways including but not limited to:

            a) Treating younger employees who were not in the protected age class more

                favorably than Plaintiff;




                                                  11
      Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 12 of 13




              b) Assigning Plaintiff to work in its Louisburg, Kansas office several days each month

                 despite that Plaintiff lived just minutes from Defendant’s Leawood, Kansas office;

              c) Proposing to reduce Plaintiff’s work schedule to two weeks each month in an effort

                 to encourage Plaintiff to quit and/or in an effort to facilitate her termination; and

              d) Terminating Plaintiff’s employment under false alleged pretenses.

     86.         Defendant, at all relevant times, had actual and constructive knowledge of the

conduct described herein.

     87.         Defendant failed to comply with its statutory duty to take all reasonable and

necessary steps to eliminate discrimination from the workplace and to prevent it from occurring in

the future.

     88.         Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

     89.         The actions and conduct of the above-described perpetrators as set forth herein were

intentional, willful, malicious, grossly negligent, reckless, extreme, and outrageous and exhibited

a conscious disregard for Plaintiff’s rights and the rights of others, and therefore Plaintiff is entitled

to liquidated damages.

        WHEREFORE Plaintiff prays for judgment against Defendants on Count II of her

Complaint for a finding that she has been subjected to discrimination in violation of the ADEA;

for reinstatement or an award of front pay; for an award of back pay, including lost bonuses, cost

of living increase and other benefits including interest; for an award of compensatory, liquidated

and/or punitive damages; pre-judgment and post-judgment interest as provided by law; for her

costs herein expensed; reasonable attorneys’ fees; and for such other relief as this court deems just

and proper.


                                                   12
Case 2:20-cv-02514-KHV-JPO Document 1 Filed 10/15/20 Page 13 of 13




                          DEMAND FOR JURY TRIAL

 Plaintiff hereby demands a jury trial on all counts of the Complaint.




                                              Respectfully submitted,


                                              HOLMAN SCHIAVONE, LLC

                                         By: /s/ Kathleen E. Mannion
                                             Anne Schiavone, KS Bar #19669
                                             Kathleen E. Mannion, KS Bar #25362
                                             Holman Schiavone, LLC
                                             4600 Madison Avenue, Suite 810
                                             Kansas City, Missouri 64112
                                             (816) 283-8738 Telephone
                                             (816) 283-8739 Facsimile
                                             aschiavone@hslawllc.com
                                             kmannion@hslawllc.com

                                              ATTORNEYS FOR PLAINTIFF




                                         13
